                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION.

BRANDON NICHOLAS BARNETT,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 1:19-cv-24-ACL
                                                 )
BRYAN GORHAM, et al.,                            )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of plaintiff Brandon Nicholas Barnett's

amended complaint. Plaintiff, a prisoner and frequent filer of lawsuits, is currently proceeding in

forma pauperis in this action. However, based upon review of both the amended complaint and

plaintiffs litigation history, the Court has determined to revoke plaintiffs in forma pauperis

status pursuant to 28 U.S.C. § 1915(g), and dismiss this action without prejudice to the filing of a

fully-paid complaint.

       Plaintiff initiated this civil action on February 5, 2019 by filing a complaint pursuant to

42 U.S.C. § 1983. He named six defendants, all of whom were employed by the Missouri

Department of Corrections. He sought leave to proceed in forma pauperis, and he also filed a

motion for the appointment of counsel. Upon initial review of plaintiffs complaint, the Court

was unable to discern the claims he wished to bring. While his allegations appeared to focus

upon conduct violations and grievances, he included with the complaint statements from other

inmates about force being used against him. In an abundance of caution, the Court granted

plaintiff leave to proceed in forma pauperis, and directed him to file an amended complaint to
clarify the claims he wished to bring. Plaintiff timely filed an amended complaint, accompanied

by a motion to waive the filing fee and a second motion to appoint counsel.

        In the amended complaint, plaintiff alleges that, from November 2018 to January 2019,

his repeated requests for grievance forms were denied, and he was issued conduct violations and

referred to administrative segregation. He states his due process rights were violated, that letters

he wrote were ignored, his requests were not granted, and his conduct violations were not

expunged. He makes no mention of physical harm.

        Before filing the instant action, plaintiff, while incarcerated or detained, filed at least

three civil actions that were dismissed for failure to state a claim upon which relief may be

granted or on res judicata grounds. 1 See Barnett v. 5th Judicial Circuit Court Buchanan County,

et al., No. 5:11-cv-6031-DW (W.D. Mo. May 18, 2011) (summary dismissal for failure to state a

claim upon which relief may be granted), Barnett v. Buchanan County, Missouri, et al., No.

5:15-cv-6044-DW (W.D. Mo. May 8, 2015) (same), and Barnett v. Hinton, et al., No. 5:18-cv-

6115-HFS (W.D. Mo. Nov. 5, 2018) (summary dismissal on res judicata grounds).                   The Prison

Litigation Reform Act of 1996 provides, in relevant part:

        In no event shall a prisoner bring a civil action ... under this section if the prisoner
        has, on three or more prior occasions, while incarcerated or detained in any
        facility, brought an action ... in a court of the United States that was dismissed on
        the grounds that it is frivolous, malicious, or fails to state a claim upon which
        relief may be granted, unless the prisoner is under imminent danger of serious
        physical injury.



1
 The Eighth Circuit Court of Appeals has recognized that dismissals on res judicata grounds are properly
counted as "strikes" for purposes of 28 U.S.C. § 1915(g). See Higgins v. Carpenter, 258 F.3d 797, 801
(8th Cir. 2001) (prior cases dismissed as barred by res judicata qualified as strikes), Burke v. St. Louis
City Jails, 603 F. App'x 525 (8th Cir. 2015) (affirming the portion of the district court's decision
determining that the plaintiff had acquired three qualifying strikes when one of the cases the district court
cited was dismissed on res judicata grounds); see also Harmon v. Webster, 263 F. App'x 844, 846 (11th
Cir. 2008) (affirming the district court's determination that its dismissal on res judicata grounds should
count as a strike for purposes of§ 1915(g)).
                                                     2
28 U.S.C. § 1915(g). Therefore, plaintiff may continue to proceed in forma pauperis in this

action only if the allegations in his amended complaint establish that he "is under imminent

danger of serious physical injury." Id.

       Having thoroughly reviewed and liberally construed plaintiffs allegations in the

amended complaint, the Court concludes that they do not establish that plaintiff is under

imminent danger of serious physical injury. Additionally, plaintiffs allegations concern events

that occurred in the past, and allegations of past harm are insufficient to trigger the imminent

danger exception to § 1915(g).       Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998).

Therefore, plaintiff may not continue to proceed in forma pauperis in this action. Plaintiffs in

forma pauperis status will be revoked pursuant to 28 U.S.C. § 1915(g), and this case will be

dismissed without prejudice to the filing of a fully-paid complaint.      Additionally, plaintiffs

pending motions will be denied as moot.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs in forma pauperis status is REVOKED

pursuant to 28 U.S.C. § 1915(g).

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs Motions to Appoint Counsel (Docket Nos.

3 and 10) are DENIED as moot.

       IT IS FURTHER ORDERED that plaintiffs motion to waive filing fee (Docket No. 9)

is DENIED as moot.
                   /');J/lt(
       Dated thi~ day of May, 2019.




                                                 3
RONNIE L. WHITE
UNITED STATES DISTRICT JUDGE




4
